                                                  Entered on Docket
                                                  August 05, 2021
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


1    Jacquelyn H. Choi (SBN 211560)
     RIMON, P.C.
2    2029 Century Park East, Suite 400N The following constitutes the order of the Court.
                                        Signed: August 5, 2021
     Los Angeles, CA 90067-2905
3
     Telephone: (310) 525-5859
4    Facsimile: (310) 525-5859
     Email: jacquelyn.choi@rimonlaw.com
5                                                    ________________________________________
                                                     Charles Novack
     Attorneys for County of Sonoma                  U.S. Bankruptcy Judge
6
                                 UNITED STATES BANKRUPTCY COURT
7
                                 NORTHERN DISTRICT OF CALIFORNIA
8
                                          SANTA ROSA DIVISION
9
      In re:                                                 Case No. 20-10616
10

11                                                           Chapter 11
      TYLER LEASE MEIGGS,
12
                                                              ORDER GRANTING STIPULATION
                               Debtor and                     FOR ENTRY OF ORDER
13                             Debtor-in-Possession.          DETERMINING COUNTY OF
14                                                            SONOMA’S DEBT TO BE EXCEPTED
                                                              FROM DISCHARGE PURSUANT TO 11
15                                                            U.S.C. § 523(a)(7)

16

17
                                                              [NO HEARING REQUIRED]
18

19             TO THE HONORABLE CHARLES NOVACK, UNITED STATES BANKRUPTCY

20   JUDGE, THE UNITED STATES TRUSTEE AND TO ALL INTERESTED PARTIES:

21             The County of Sonoma (the “County”) and Tyler Lease Meiggs (the “Debtor”) (collectively,

22   the “Parties”) entered into a Stipulation For Entry Of Order Determining County of Sonoma’s Debt

23   To Be Excepted From Discharge Pursuant to 11 U.S.C. § 523(a)(7) (the “Stipulation”), which was

24   filed in the above-captioned Court on August 3, 2021 [Docket No. 90].

25             Upon consideration of the Stipulation, and good cause appearing therefore, the Court hereby

26   orders as follows:

27
                                                         1
28

 Case: 20-10616        Doc# 91     Filed: 08/05/21     Entered: 08/05/21 13:44:36     Page 1 of 3
1           1.     The Stipulation is approved; and

2           2.     The County’s Debt in the total sum of $600,000.00 is hereby excepted from discharge

3    pursuant to 11 U.S.C. § 523(a)(7).

4

5    APPROVED AS TO FORM

6    Dated: August 3, 2021                                LAW OFFICE OF RUTH AUERBACH

7
                                                          By:   /s/ Ruth Elin Auerbach
8
                                                                Ruth Elin Auerbach
9                                                         Attorneys for Debtor and Debtor-in-Possession

10

11   Dated: August 3, 2021                                RIMON, P.C.
12

13
                                                          By: /s/ Jacquelyn H. Choi
14                                                               Jacquelyn H. Choi
                                                          Attorneys for County of Sonoma
15

16                                        **END OF ORDER**
17

18

19

20

21

22

23

24

25

26

27
                                                      2
28

 Case: 20-10616     Doc# 91     Filed: 08/05/21   Entered: 08/05/21 13:44:36       Page 2 of 3
1                                      COURT SERVICE LIST

2    ECF Recipients

3    Via U.S. Mail
     Tyler Lease Meiggs
4    P.O. Box 2073
     Guerneville, CA 95446-2073
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   3
28

 Case: 20-10616       Doc# 91   Filed: 08/05/21   Entered: 08/05/21 13:44:36   Page 3 of 3
